Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Yara Market Inc.
d/b/a Downtown Market,

Respondent.

Docket No. C-14-297
FDA Docket No. FDA-2013-H-1503

Decision No. CR3115

Date: February 11, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Yara Market Inc. d/b/a Downtown Market, that
alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $250. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly
utilized self-service displays of regulated tobacco products, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its

implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140
(2012). CTP seeks a civil money penalty of $250.

On December 12, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Downtown Market, an establishment that sells tobacco
products and is located at 228 East Main Street, Anoka, Minnesota 55303.
Complaint § 2.

e On January 8, 2013, an FDA-commissioned inspector observed a violation
of 21 C.F.R. § 1140.16(c) at Respondent’s establishment because “the
establishment . . . ha[d] self-service displays that include[d] smokeless
tobacco and cigarette tobacco in customer accessible part [sic] of the
establishment, [and] [wa]s open to persons of all ages.” Complaint § 9.

e On January 24, 2013, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from January 8, 2013. The letter
explained that the observations constituted a violation of a regulation found
at 21 C.F.R. § 1140.16(c), and that the named violation was not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violation, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.
Complaint § 9.

e FDA received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named “Yara”
received the Warning Letter on January 25, 2013. Complaint 4 10.

e On June 17, 2013, an FDA-commissioned inspector documented an
additional violation of 21 C.F.R. § 1140.16(c) at Respondent’s
establishment where “the establishment . . . ha[d] self-service displays that
include[d] smokeless tobacco and cigarette tobacco in customer accessible
parts of the establishment, [and] [wa]s open to persons of all ages.”
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the use of self-service
displays of cigarettes or smokeless tobacco, 21 C.F.R. § 1140.16(c)(1), except
where no person younger than 18 years of age is present in or allowed to enter the
establishment at any time, 21 C.F.R. § 1140.16(c)(2)(ii).

Taking the above alleged facts as true, Respondent had two violations of
regulations contained in 21 C.F.R. Part 1140 within a six-month period.
Specifically, Respondent violated 21 C.F.R. § 1140.16(c) on January 8, 2013, and
June 17, 2013, by utilizing self-service displays of tobacco products. Therefore,
Respondent’s actions constitute violations of law that merit a civil money penalty.

The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $250 for a second violation within a six-month
period, 21 C.F.R. § 17.2, and CTP has requested a fine of that amount. Therefore,
I find that a civil money penalty of $250 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

